 



Exhibit 10.1

     
(COMERICA LOGO) [p73060p7306001.gif]
  LOAN AND SECURITY AGREEMENT

THIS AGREEMENT is entered into on October 23, 2006, between Comerica Bank
(“Bank”) as secured party, whose office is One North Central, Suite 1000, 10th
Floor, Phoenix, Arizona, 85004 and the undersigned (individually and/or
collectively as the context requires, “Borrower”), whose chief executive office
is located at 410 S. Benson Lane, Chandler, Arizona 85224. The parties agree as
follows:
1. DEFINITIONS.
     1.1 “Accounts” shall mean and includes all presently existing and hereafter
arising accounts, including without limitation all accounts receivable, contract
rights and other forms of right to payment for monetary obligations or
receivables for property sold or to be sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered or to be rendered (including
without limitation all health-care-insurance receivables) owing to Borrower,
including, but not limited to, the lease residuals more particularly referenced
on Exhibit A attached hereto, and any supporting obligations, credit insurance,
guaranties or security therefor, irrespective of whether earned by performance.
     1.2 “Agreement” shall mean and includes this Loan and Security Agreement,
any concurrent or subsequent rider to this Loan and Security Agreement and any
extensions, supplements, amendments or modifications to this Loan and Security
Agreement and/or to any such rider.
     1.3 “Bank Expenses” shall mean and includes: all costs or expenses required
to be paid by Borrower under this Agreement which are paid or advanced by Bank;
taxes and insurance premiums of every nature and kind of Borrower paid by Bank;
filing, recording, publication and search fees, appraiser fees, auditor fees and
costs paid or incurred by Bank in connection with Bank’s transactions with
Borrower; costs and expenses incurred by Bank in collecting the Accounts (with
or without suit) to correct any default or enforce any provision of this
Agreement, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, disposing of, preparing for sale and/or advertising
to sell the Collateral, whether or not a sale is consummated; costs and expenses
of suit incurred by Bank in enforcing or defending this Agreement or any portion
hereof, including, but not limited to, expenses incurred by Bank in attempting
to obtain relief from any stay, restraining order, injunction or similar process
which prohibits Bank from exercising any of its rights or remedies; and
reasonable attorneys’ fees and expenses incurred by Bank in advising,
structuring, drafting, reviewing, amending, terminating, enforcing, defending or
concerning this Agreement, or any portion hereof or any agreement related
hereto, whether or not suit is brought. Bank Expenses shall include Bank’s
in-house legal charges at reasonable rates.
     1.4 “Base Rate” shall have the same meaning as set forth in the Note.
     1.5 “Borrower’s Books” shall mean and includes all of Borrower’s books and
records including but not limited to minute books; ledgers; records indicating,
summarizing or evidencing Borrower’s assets (including, without limitation, the
Accounts), liabilities, business operations or financial condition, and all
information relating thereto, computer programs; computer disk or tape files;
computer printouts; computer runs; and other computer prepared information and
equipment of any kind.
     1.6 “Borrowing Base” shall mean the sum of (a) the lesser of (i) seventy
percent (70%) of the net amount of Eligible Accounts after deducting therefrom
all payments, adjustments and credits applicable thereto or (ii) One Million and
No/100 Dollars ($1,000,000.00) and (b) ninety percent (90%) of the net amount of
Eligible Foreign Accounts after deducting therefrom all payments, adjustments
and credits applicable thereto.
     1.7 “Borrowing Base Certificate” shall mean a Borrowing Base Certificate
substantially in the form of Exhibit C attached hereto, executed by Borrower
which reflects the status of Eligible Accounts and Eligible Foreign Accounts as
of 5:00 P.M. on the last Business Day of the period described therein.
     1.8 “Cash Flow Coverage Ratio” shall mean, unless otherwise provided
herein, the ratio calculated by dividing the difference of EBITDA, less
unfinanced asset purchases, cash taxes and capital expenditures (both for the
most recent four (4) fiscal quarters) by the sum of interest expense and the
current portion of long term debt (excluding principal payment on the Revolving
Loan) less payments due under Junior Debt, interest paid in common stock and
non-cash warrant and option expenses all for the upcoming four (4) fiscal
quarters.
     1.9 “Closing Date” shall with respect to each Loan, the date upon which
funds are initially advanced.
     1.10 “Collateral” shall mean and includes all personal property of
Borrower, including without limitation each and all of the following: the
Accounts; the Inventory; the General Intangibles; the Negotiable Collateral;
Borrower’s Books; all Borrower’s investment property (including without
limitation securities and securities entitlements); all goods, instruments,
documents, policies and certificates of insurance, deposits, money or other
personal property of Borrower in which Bank receives a security interest and
which now or later come into the possession, custody or control of Bank; all
Borrower’s

 



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
equipment and fixtures; all additions, accessions, attachments, parts,
replacements, substitutions, renewals, interest, dividends, distributions or
rights of any kind for or with respect to any of the foregoing (including
without limitation any stock splits, stock rights, voting rights and
preferential rights); any supporting obligations for any of the foregoing; and
the products and proceeds of any of the foregoing, including, but not limited
to, proceeds of insurance covering the Collateral, and any and all Accounts,
General Intangibles, Negotiable Collateral, Inventory, equipment, money,
investment property, equipment, fixtures or other tangible and intangible
property of Borrower resulting from the sale or other disposition of the
Collateral and the proceeds thereof and any supporting obligations or security
therefor and any right to payment thereunder, and including, without limitation,
cash or other property which were proceeds and are recovered by a bankruptcy
trustee or otherwise as a preferential transfer by Borrower. Notwithstanding
anything to the contrary contained herein, Collateral shall not include any
waste or other materials which have been or may be designated as toxic or
hazardous by Bank.
     1.11 “Compliance Certification” shall mean a certificate, in form and
substance satisfactory to Bank, signed by an authorized officer of Borrower to
the effect that, to the best of Borrower’s knowledge, all reports, statements,
computer disk or tape files, computer printouts, computer runs, or other
computer prepared information of any kind or nature relating to the financial
statements delivered or caused to be delivered to Bank under this Agreement are
complete, correct in all material respects and thoroughly present the financial
condition of Borrower and that there exists on the date of delivery to Bank no
condition or event which constitutes a material breach or Event of Default under
this Agreement and providing Borrower’s calculation of the required financial
covenant tests in Section 6.15 of this Agreement.
     1.12 “Credit” shall mean all Indebtedness, except that Indebtedness arising
pursuant to any other separate contract, instrument, note, or other separate
agreement which, by its terms, provides for a specified interest rate and term.
     1.13 “Daily Balance” shall mean the amount determined by taking the amount
of the Credit owed at the beginning of a given day, adding any new Credit
advanced or incurred on such date, and subtracting any payments or collections
which are deemed to be paid and are applied by Bank in reduction of the Credit
on that date under the provisions of this Agreement.
     1.14 “Debt” shall mean, as of any applicable date of determination, all
items of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP. In the case of Borrower, the term “Debt” shall include,
without limitation, the Indebtedness.
     1.15 “EBITDA” shall mean for any period net profit before taxes, interest
expense (net of capitalized interest expense), depreciation expense and
amortization expense, all in accordance with GAAP, excluding non-cash effects of
warrant/equity expenses and gain on extinguishment of debt).
     1.16 “Eligible Accounts” shall mean and includes those Accounts of Borrower
which are due and payable within sixty (60) days, or less, from the date of
invoice, have been validly assigned to Bank and strictly comply with all of
Borrower’s warranties and representations to Bank; but Eligible Accounts shall
not include the following: (a) Accounts with respect to which the account debtor
is an officer, employee, partner, joint venturer or agent of Borrower;
(b) Accounts with respect to which goods are placed on consignment, guaranteed
sale or other terms by reason of which the payment by the account debtor may be
conditional; (c) Accounts with respect to which the account debtor is not a
resident of the United States; (d) Accounts with respect to which the account
debtor is the United States or any department, agency or instrumentality of the
United States; (e) Accounts with respect to which the account debtor is a
subsidiary of, related to, affiliated or has common members or officers with
Borrower; (f) Accounts with respect to which Borrower is or may become liable to
the account debtor for goods sold or services rendered by the account debtor to
Borrower; (g) Accounts not paid by an account debtor within sixty (60) days from
the date of the invoice; (h) Accounts with respect to which account debtors
dispute liability or make any claim, or have any asserted defense, crossclaim,
counterclaim, or offset; (i) Accounts with respect to which any Insolvency
Proceeding is filed by or against the account debtor, or if an account debtor
becomes insolvent, fails or goes out of business, in each case from and after
the date of this Agreement; (j) Accounts with a particular account debtor on
which over twenty-five percent (25%) of the aggregate amount owing is greater
than sixty (60) days from the date of the invoice and (k) Accounts which result
from maintenance, services or anything other than the sale of Inventory.
     1.17 “Eligible Foreign Accounts” shall mean Elumina, F.A., accounts and
other accounts from account debtors not located in the domestic United States
but which otherwise meet the criteria for being an Eligible Account and are
insured a minimum of 95% by an Ex-Im Bank Multi-Buyer Export Credit Insurance
Policy issued by the Export-Import Bank of the United States (or issued by such
other insurer acceptable to the Bank in its sole and absolute discretion) with
such coverages, terms and amounts acceptable to Bank in its sole and absolute
discretion).
     1.18 “Event of Default” shall mean one or more of those events described in
Section 7 contained herein below.
     1.19 “Excess Cash Flow” shall mean as of any date of determination, EBITDA,
minus cash taxes paid, minus cash principal paid, minus cash interest paid,
minus unfinanced capital expenditures.

2



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
     1.20 “Financial Covenant Compliance Certificate” shall mean a certificate
in the form attached hereto as Exhibit D.
     1.21 “GAAP” shall mean, as of any applicable period, generally accepted
accounting principles in effect in the United States during such period.
     1.22 “General Intangibles” shall mean and includes all of Borrower’s
present and future general intangibles and other personal property (including
without limitation all payment intangibles, electronic chattel paper, contract
rights, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trademarks, servicemarks,
copyrights, blueprints, drawings, plans, diagrams, schematics, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
rights to payment (including without limitation, rights to payment evidenced by
chattel paper, documents or instruments) and other rights under any royalty or
licensing agreements, infringement claims, software (including without
limitation any computer program that is embedded in goods that consist solely of
the medium in which the program is embedded), information contained on computer
disks or tapes, literature, reports, catalogs, insurance premium rebates, tax
refunds, and tax refund claims), other than goods, Accounts, Inventory,
Negotiable Collateral, and Borrowers Books.
     1.23 “Indebtedness” shall mean and includes any and all loans, advances,
Letter of Credit Obligations, overdrafts, debts, liabilities (including, without
limitation, any and all amounts charged to Borrower’s loan account pursuant to
any agreement authorizing Bank to charge Borrower’s loan account), obligations,
lease payments, guaranties, covenants and duties owing by Borrower to Bank of
any kind and description whether advanced pursuant to or evidenced by this
Agreement; by any note or other Instrument; or by any other agreement between
Bank and Borrower and whether or not for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due now existing or hereafter
arising, including, without limitation, any interest, fees, expenses, costs and
other amounts owed to Bank that but for the provisions of the United States
Bankruptcy Code would have accrued after the commencement of any Insolvency
Proceeding, and including, without limitation, any debt, liability, or
obligations owing from Borrower to others which Bank may have obtained by
assignment, participation, purchase or otherwise, and further including, without
limitation, all interest not paid when due and all Bank Expenses which Borrower
is required to pay or reimburse by this Agreement, by law, or otherwise.
     1.24 “Insolvency Proceeding” shall mean and includes any proceeding or case
commenced by or against Borrower, or any of Borrower’s account debtors, under
any provisions of the Bankruptcy Code, as amended, or any other bankruptcy or
insolvency law, including, but not limited to assignments for the benefit of
creditors, formal or informal moratoriums, composition or extensions with some
or all creditors, any proceeding seeking a reorganization, arrangement or any
other relief under the Bankruptcy Code, as amended, or any other bankruptcy or
insolvency law.
     1.25 “Inventory” shall mean and includes all present and future inventory
in which Borrower has any interest, including, but not limited to, goods held by
Borrower for sale or lease or to be furnished under a contract of service and
all of Borrower’s present and future raw materials, work in process, finished
goods (including without limitation any computer program embedded in any of the
foregoing goods and any supporting information provided in connection therewith
that (i) is associated with the goods in such a manner that the program
customarily is considered part of the goods or that (ii) by becoming the owner
of the goods, a person acquires a right to use the program in connection with
the goods), together with any advertising materials and packing and shipping
materials, wherever located and any documents of title representing any of the
above, and any equipment, fixtures or other property used in the storing,
moving, preserving, identifying, accounting for and shipping or preparing for
the shipping of inventory, and any and all other items hereafter acquired by
Borrower by way of substitution, replacement, return, repossession or otherwise,
and all additions and accessions thereto, and the resulting product or mass, and
any documents of title respecting any of the above.
     1.26 “Judicial Officer or Assignee” shall mean and includes any trustee,
receiver, controller, custodian, assignee for the benefit of creditors or any
other person or entity having powers or duties like or similar to the powers and
duties of trustee, receiver, controller, custodian or assignee for the benefit
of creditors.
     1.27 “Letter of Credit Obligations” shall mean, as of any applicable date
of determination, the sum of the undrawn amount of any letter(s) of credit
issued by Bank upon the application of and/or for the account of Borrower, plus
any unpaid reimbursement obligations owing by Borrower to Bank in respect of any
such letter(s) of credit.
     1.28 “Leverage Ratio: shall mean Borrower’s Senior Funded Debt divided by
EBITDA for the most recent four (4) fiscal quarters.
     1.29 “LIBOR Option” shall have the same meaning as set forth in the
Revolving Note.
     1.30 “Loans” shall mean collectively all loans and advances of any kind
made by Bank to Borrower pursuant to the Agreement, including, but not limited
to, the Term Loan and the Revolving Loan.

3



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
     1.31 “Negotiable Collateral” shall mean and include all of Borrower’s
present and future letters of credit, advises of credit, letter-of-credit
rights, certificates of deposit, notes, drafts, money, documents (including
without limitation all negotiable documents), instruments (including without
limitation all promissory notes), tangible chattel paper or any other similar
property.
     1.32 “Net Income” shall mean the net income (or loss) of a person for any
period of determination, determined in accordance with GAAP.
     1.33 “Note” shall mean collectively all promissory notes evidencing Loans,
including, but not limited to, the Term Note and the Revolving Note.
     1.34 “Obligations” shall mean all Loans, advances, debt, principal,
interest, fees, expenses, costs and other amounts owed to Bank by Borrower
pursuant to this Agreement or any other agreement, together with all guaranties,
covenants and duties owing by Borrower to Bank of any kind or description,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest, fees, expenses, costs and
other amounts owed to Bank that but for the provisions of the Bankruptcy Code
would have accrued after the commencement of any Insolvency Proceeding and
including any debt, liability, or obligation owing from Borrower to others that
Bank may have obtained by assignment or otherwise.
     1.35 “Organizational Documents” shall mean, as applicable, Borrower’s
certificate of incorporation and bylaws and any amendments thereto or Borrower’s
certificate of formation and operating agreement and any amendments thereto.
     1.36 “Permitted Indebtedness” shall mean unsecured Indebtedness in the
ordinary course of Borrower’s business and Subordinated Debt.
     1.37 “Permitted Liens” means:
          (a) Liens securing the Obligations;
          (b) Liens for taxes, assessments and governmental charges the payment
of which is not required under Section 6.7 of this Agreement;
          (c) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefore;
          (d) deposits and pledges of cash securing (i) obligations incurred in
respect of workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations, or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are incurred or otherwise arise in the ordinary
course of business and secure obligations not past due;
          (e) Liens arising out of the existence of judgments or awards not
giving rise to an Event of Default; and
          (f) the Liens arising out of the Subordinated Debt and those
obligations set forth on Exhibit F.
For purposes of the foregoing definition, “Lien” shall mean any pledge, lien
(statutory or otherwise), security interest, claim, charge or other encumbrance
or security or preferential arrangement of any nature.
     1.38 “Person” or “person” shall mean and includes any individual,
corporation, partnership, joint venture, firm, association, trust,
unincorporated association, joint stock company, government, municipality,
political subdivision or agency or other entity.
     1.39 “Revolving Credit Limit” shall mean Three Million and no/100 Dollars
($3,000,000.00).
     1.40 “Revolving Loan” shall mean that certain Loan made by Bank to Borrower
in an amount up to $3,000,000.00 evidenced by the Revolving Note.
     1.41 “Revolving Note” shall mean that certain Revolving Promissory Note
executed as of the date hereof evidencing the Revolving Loan.

4



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
     1.42 “Senior Funded Debt” shall mean as of any date of determination, all
liabilities of Borrower of whatever nature or duration consisting of
indebtedness for borrowed money or indebtedness owing to Lender excluding
Subordinated Debt.
     1.43 “Subordinated Debt” shall mean the “Junior Debt” as such italicized
term is defined in the Subordination Agreement.
     1.44 “Subordination Agreement” shall mean that certain Subordination and
Standstill Agreement by and among Bank, Borrower and Iroquois Master Fund Ltd.,
dated as of October 10, 2006.
     1.45 “Term Loan” shall mean that certain Loan made by Bank to Borrower in
the amount of $2,500,000.00 evidenced by the Term Note.
     1.46 “Term Note” shall mean that certain Term Note executed as of the date
hereof evidencing the Term Loan.
     1.47 “Test Date” shall mean each March 31, June 30, September 30 and
December 31.
Any and all terms used in the foregoing definitions and elsewhere in this
Agreement shall be construed and defined in accordance with the meaning and
definition of such terms under and pursuant to the Arizona Uniform Commercial
Code (hereinafter referred to as the “Uniform Commercial Code”) as amended,
revised or replaced from time to time. Notwithstanding the foregoing, the
parties intend that the terms used herein which are defined in the Uniform
Commercial Code have, at all times, the broadest and most inclusive meanings
possible. Accordingly, if the Uniform Commercial Code shall in the future be
amended or held by a court to define any term used herein more broadly or
inclusively than the Uniform Commercial Code in effect on the date of this
Agreement, then such term, as used herein, shall be given such broadened
meaning. If the Uniform Commercial Code shall in the future be amended or held
by a court to define any term used herein more narrowly, or less inclusively,
than the Uniform Commercial Code in effect on the date of this Agreement, such
amendment or holding shall be disregarded in defining terms used in this
Agreement.
2. LOANS AND TERMS OF PAYMENT.
     2.1 The Term Loan. The Term Loan shall be for the purpose of re-financing
Borrower’s existing Indebtedness as well as the indebtedness owed to David Band
and Stanley B. Kane as Trustees of the Putters Loan Trust. The entire amount of
the Term Loan shall be advanced on the Closing Date. Amounts repaid shall not be
re-advanced. The Term Loan shall bear interest, on the Daily Balance owing, at
the interest rate as provided in the Term Note (subject to the rate reduction
provisions of Section 2.3 of this Agreement) and shall be payable pursuant to
the terms and in the manner provided in the Term Note.
     2.2 The Revolving Loan. The Revolving Loan shall be for the purpose of
Borrower’s general working capital needs. Upon the request of Borrower, made at
any time and from time to time during the term hereof, and so long as no Event
of Default has occurred, Bank shall lend to Borrower an amount not to exceed the
Borrowing Base; provided, however, that the Daily Balance shall not exceed the
lesser of either the Revolving Credit Limit or the Borrowing Base; if at any
time for any reason, the amount of Indebtedness owed by Borrower to Bank
pursuant to this Section 2.2 of this Agreement is greater than the aggregate
amount available to be drawn under this Section 2.2, Borrower shall immediately
pay to Bank, in cash, the amount of such excess. The Revolving Loan shall bear
interest, on the Daily Balance owing, at the interest rate as provided in the
Revolving Note (subject to the rate reduction and LIBOR Option provisions of
Section 2.3 of this Agreement) and shall be payable pursuant to the terms and in
the manner provided in the Revolving Note. Notwithstanding anything contained in
this Agreement to the contrary, until such time as Borrower has assigned to
Lender the Ex-Im Bank Multi-Buyer Export Credit Insurance Policy issued by the
Export-Import Bank of the United States in connection with the Eligible Foreign
Accounts, Borrower shall not be allowed Advances under the Revolving Loan.
     2.3 Interest Rate Reduction. So long as no Event of Default shall have
occurred and be continuing, the interest rate as provided in the Term Note shall
be reduced by the Base Rate minus one quarter of one percent (0.25%) and the
interest rate as provided in the Revolving Note shall be reduced to the Base
Rate minus three quarters of one percent (0.75%), with the further option that
Borrower may elect LIBOR Option interest rates at such time as Borrower has
delivered evidence satisfactory to Bank that a minimum of Ten Million and No/100
Dollars ($10,000,000.00) in new equity (exclusive of Subordinated Debt) has been
injected into the Borrower.
     2.4 Loan Fees. In addition to any other amounts due or to become due under
this Agreement concurrent with the execution hereof, Borrower shall pay to Bank
the following fees:

5



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  a.   Commitment Fee. In connection with the extension of the Term Loan, on the
Closing Date, a fully earned and non-refundable closing fee of $25,000.00.    
b.   Unused Revolving Loan Fee. In connection with the extension of the
Revolving Loan, on the first day of each quarter during the term of this
Agreement, an unused facility fee, payable in arrears in an amount equal to one
quarter of one percent (.25%) per annum times the average available amount of
the Revolving Loan.

3. TERM.
     3.1 This Agreement shall remain in full force and effect until the earlier
of payment in full of the Loans, the last Loan maturity date (as provided in the
Note) or until terminated by notice by Borrower. Notice of such termination by
Borrower shall be effectuated by mailing of a registered or certified letter not
less than ten (10) days prior to the effective date of such termination,
addressed to Bank at the address set forth herein and the termination shall be
effective as of the date so fixed in such notice.
Notwithstanding the foregoing, upon the occurrence of an Event of Default, Bank
may terminate this Agreement at any time without notice. Notwithstanding the
foregoing, should either Bank or Borrower become insolvent or unable to meet its
debts as they mature, or fail, suspend, or go out of business, the other party
shall have the right to terminate this Agreement at any time without notice. On
the date of termination all Indebtedness shall become immediately due and
payable without notice or demand; no notice of termination by Borrower shall be
effective until Borrower shall have paid all Indebtedness to Bank in full.
Notwithstanding termination, until all Indebtedness has been fully satisfied,
Bank shall retain its security interest in all existing Collateral and
Collateral arising thereafter, and Borrower shall continue to perform all of its
obligations.
     3.2 After termination and when Bank has received payment in full of
Borrower’s Indebtedness to Bank, Bank shall reassign to Borrower all Collateral
held by Bank, and shall execute a termination of all security agreements and
security interests given by Borrower to Bank.
4. CREATION OF SECURITY INTEREST.
     4.1 Borrower hereby grants to Bank a continuing security interest in all
presently existing and hereafter arising Collateral in order to secure prompt
repayment of any and all Indebtedness owed by Borrower to Bank and in order to
secure prompt performance by Borrower of each and all of its covenants and
obligations under this Agreement and otherwise created. Bank’s security interest
in the Collateral shall attach to all Collateral without further act on the part
of Bank or Borrower. In the event that any Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, Borrower, immediately upon
the occurrence of an Event of Default, shall (a) endorse or assign such
Negotiable Collateral to Bank, (b) deliver actual physical possession of such
Negotiable Collateral to Bank, and (c) mark conspicuously all of its records
pertaining to such Negotiable Collateral with a legend, in form and substance
satisfactory to Bank (and in the case of Negotiable Collateral consisting of
tangible chattel paper, immediately mark all such tangible chattel paper with a
conspicuous legend in form and substance satisfactory to Bank), indicating that
the Negotiable Collateral is subject to the security interest granted to Bank
hereunder.
     4.2 Bank’s security interest in the Accounts shall attach to all Accounts
without further act on the part of Bank or Borrower. Upon request from Bank,
Borrower shall provide Bank with schedules describing all Accounts created or
acquired by Borrower (including without limitation agings listing the names and
addresses of, and amounts owing by date by account debtors), and shall execute
and deliver written assignments of all Accounts to Bank all in a form acceptable
to Bank; provided, however, Borrower’s failure to execute and deliver such
schedules and/or assignments shall not affect or limit Bank’s security interest
and other rights in and to the Accounts. Upon the occurrence of an Event of
Default, Bank or Bank’s designee may notify customers or account debtors of
Bank’s security interest in the Collateral and direct such customers or account
debtors to make payments directly to Bank, but unless and until Bank does so or
gives Borrower other written instructions, Borrower shall collect all Accounts
for Bank, receive in trust all payments thereon as Bank’s trustee, and, if so
requested to do so from Bank, Borrower shall immediately deliver said payments
to Bank in their original form as received from the account debtor and all
letters of credit, advices of credit, instruments, documents, chattel paper or
any similar property evidencing or constituting Collateral. Notwithstanding
anything to the contrary contained herein, if sales of Inventory are made for
cash, Borrower shall immediately deliver to Bank, in identical form, all such
cash, checks, or other forms of payment which Borrower receives. The receipt of
any such check or other item of payment by Bank shall not be considered a
payment on account until such check or other item of payment is honored when
presented for payment, in which event, said check or other item of payment shall
be deemed to have been paid to Bank two (2) calendar days after the date Bank
actually receives such check or other item of payment.
     4.3 Bank’s security interest in Inventory shall attach to all Inventory
without further act on the part of Bank or Borrower. Borrower will at Borrower’s
expense pledge, assemble and deliver such Inventory to Bank or to a third party
as

6



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
Bank’s bailee; or hold the same in trust for Bank’s account or store the same in
a warehouse in Bank’s name; or deliver to Bank documents of title representing
said Inventory; or evidence of Bank’s security interest in some other manner
acceptable to Bank. Until a default by Borrower under this Agreement or any
other Agreement between Borrower and Bank, Borrower may, subject to the
provisions hereof and consistent herewith, sell the Inventory, but only in the
ordinary course of Borrower’s business. A sale of Inventory in Borrower’s
ordinary course of business does not include an exchange or a transfer in
partial or total satisfaction of a debt owing by Borrower.
     4.4 Concurrently with Borrower’s execution of this Agreement, and at any
time or times hereafter at the request of Bank, Borrower shall (a) execute and
deliver to Bank security agreements, mortgages, assignments, certificates of
title, affidavits, reports, notices, schedules of accounts, letters of authority
and all other documents that Bank may reasonably request, in form satisfactory
to Bank, to perfect and maintain perfected Bank’s security interest in the
Collateral and in order to fully consummate all of the transactions contemplated
under this Agreement, (b) cooperate with Bank in obtaining a control agreement
in form and substance satisfactory to Bank with respect to all electronic
chattel paper, investment property, and letter-of-credit rights, and (c) in the
event that any Collateral is in the possession of a third party, Borrower shall
join with Bank in notifying such third party of Bank’s security interest and
obtaining an acknowledgment from such third party that it is holding such
Collateral for the benefit of Bank. By authenticating or becoming bound by this
Agreement, Borrower authorizes the filing of initial financing statement(s), and
any amendment(s) covering the Collateral to perfect and maintain perfected
Bank’s security interest in the Collateral. Upon the occurrence of an Event of
Default, Borrower hereby irrevocably makes, constitutes and appoints Bank (and
any of Bank’s officers, employees or agents designated by Bank) as Borrower’s
true and lawful attorney-in-fact with power to sign the name of Borrower on any
security agreement, mortgage, assignment, certificate of title, affidavit,
letter of authority, notice of other similar documents which must be executed
and/or filed in order to perfect or continue perfected Bank’s security interest
in the Collateral, and to take such actions in its own name or in Borrower’s
name as Bank, in its sole discretion, deems necessary or appropriate to
establish exclusive possession or control (as defined in the Uniform Commercial
Code) over any Collateral of such nature that perfection of Bank’s security
interest may be accomplished by possession or control.
     4.5 Borrower shall make appropriate entries in Borrower’s Books disclosing
Bank’s security interest in the Accounts. Bank (through any of its officers,
employees or agents) shall have the right at any time or times hereafter,
provided that reasonable notice is provided, during Borrower’s usual business
hours, or during the usual business hours of any third party having control over
the records of Borrower, to inspect and verify Borrower’s Books in order to
verify the amount or condition of, or any other matter, relating to, said
Collateral and Borrower’s financial condition.
     4.6 Effective only upon the occurrence of an Event of Default, Borrower
appoints Bank or any other person whom Bank may designate as Borrower’s
attorney-in-fact, with power: to endorse Borrower’s name on any checks, notes,
acceptances, money order, drafts or other forms of payment or security that may
come into Bank’s possession; to sign Borrower’s name on any invoice or bill of
lading relating to any Accounts, on drafts against account debtors, on schedules
and assignments of Accounts, on verifications of Accounts and on notices to
account debtors; to establish a lock box arrangement and/or to notify the post
office authorities to change the address for delivery of Borrower’s mail
addressed to Borrower to an address designated by Bank, to receive and open all
mail addressed to Borrower, and to retain all mail relating to the Collateral
and forward all other mail to Borrower; to send, whether in writing or by
telephone, requests for verification of Accounts; and to do all things necessary
to carry out this Agreement. Borrower ratifies and approves all acts of the
attorney-in-fact. Neither Bank nor its attorney-in-fact will be liable for any
acts or omissions or for any error of judgement or mistake of fact or law. This
power being coupled with an interest, is irrevocable so long as any Accounts in
which Bank has a security interest remain unpaid and until the Indebtedness has
been fully satisfied.
     4.7 In order to protect or perfect any security interest which Bank is
granted hereunder, Bank may, in its sole discretion, discharge any lien or
encumbrance or bond the same, pay any insurance, maintain guards, warehousemen,
or any personnel to protect the Collateral, pay any service bureau, or, obtain
any records, and all costs for the same shall be added to the Indebtedness and
shall be payable on demand.
     4.8 Borrower agrees that Bank may provide information relating to this
Agreement or relating to Borrower to Bank’s parent, affiliates, subsidiaries and
service providers.
     4.9 The Loan shall also be secured by that certain Intellectual Property
Security Agreement dated as of June 30, 2006.
5. CONDITIONS PRECEDENT.
     5.1 Conditions precedent to the making of the loans and the extension of
the financial accommodations hereunder, Borrower shall execute, or cause to be
executed, and deliver to Bank, in form and substance satisfactory to Bank and
its counsel, the following:

7



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  a.   This Agreement and other documents, instruments and agreements required
by Bank;     b.   Borrower shall have paid the Loan Fees due pursuant to Section
2.4 of this Agreement;     c.   Borrower shall have reimbursed Bank for all Bank
Expenses incurred in connection with this Agreement, the Loan Documents and the
closing of the Loan, including, but not limited to, outside attorneys’ fees.    
d.   Certified copies of all actions taken by Borrower authorizing the
execution, delivery and performance of this Agreement and any other documents,
instruments or agreements entered into in connection herewith, and authorizing
specific officers to execute and deliver any such documents, instruments and
agreements;     e.   A certificate of good standing showing that Borrower is in
good standing under the laws of the state of Delaware and certificates
indicating that Borrower is qualified to transact business and is in good
standing in any other state in which it conducts business;     f.   A copy of
Borrower’s Organization Documents;     g.   UCC searches and financing
statements, fictitious business statement filings, insurance certificates,
notices or other similar documents which Bank may require and in such form as
Bank may require, in order to reflect, perfect or protect Bank’s first priority
security interest in the Collateral and in order to fully consummate all of the
transactions contemplated under this Agreement;     h.   Evidence that Borrower
has obtained insurance and acceptable endorsements;     i.   A listing of the
lease residuals due Borrower;     j.   An opinion of Borrower’s counsel as to
such matters reasonably requested by Bank.     k.   Evidence that Borrower has
been extended a minimum of Four Million and No/100 Dollars ($4,000,000.00) in
Subordinated Debt; and     l.   Warranties and representations of officers.

6. WARRANTIES. REPRESENTATIONS AND COVENANTS.
     6.1 If so requested by Bank, Borrower shall, at such intervals designated
by Bank, during the term hereof execute and deliver a Report of Accounts
Receivable or similar report, in form customarily used by Bank. The aggregate
amount of the Borrowing Base at all times during the effectiveness of this
Agreement shall not be less than the advances made hereunder. Bank shall have
the right to recompute the Borrowing Base in conformity with this Agreement.
     6.2 If any warranty is breached as to any Account, or any Account is not
paid in full by an account debtor within sixty (60) days from the date of
invoice, or an account debtor disputes liability or makes any claim with respect
thereto, or a petition in bankruptcy or other application for relief under the
Bankruptcy Code or any other insolvency law is filed by or against an account
debtor, or an account debtor makes an assignment for the benefit of creditors,
becomes insolvent, fails or goes out of business, then Bank may deem ineligible
any and all Accounts owing by that account debtor, and reduce the Borrowing Base
by the amount thereof. Bank shall retain its security interest in all Accounts,
whether eligible or ineligible, until all Indebtedness has been fully paid and
satisfied. Returns and allowances, if any, as between Borrower and its
customers, will be on the same basis and in accordance with the usual customary
practices of Borrower, as they exist at this time. Any merchandise which is
returned by an account debtor or otherwise recovered shall be set aside, marked
with Bank’s name, and Bank shall retain a security interest therein. Borrower
shall promptly notify Bank of all disputes and claims and settle or adjust them
on terms approved by Bank. After default by Borrower hereunder, no discount,
credit or allowance shall be granted to any account debtor by Borrower and no
return of merchandise shall be accepted by Borrower without Bank’s consent. Bank
may, after default by Borrower, settle or adjust disputes and claims directly
with account debtors for amounts and upon terms which Bank considers advisable,
and in such cases Bank will credit Borrower’s loan account with only the net
amounts received by Bank in payment of the Accounts, after deducting all Bank
Expenses in connection therewith.
     6.3 Borrower warrants, represents, covenants and agrees that:

8



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  a.   Borrower has good and marketable title to the Collateral. Subject to any
Permitted Liens, Bank has and shall continue to have a first priority perfected
security interest in and to the Collateral. The Collateral shall at all times
remain free and clear of all liens, encumbrances and security interests (except
those in favor of Bank and except for Permitted Liens);     b.   All Accounts
are and will, at all times pertinent hereto, be bona fide existing obligations
created by the sale and delivery of merchandise or the rendition of services to
account debtors in the ordinary course of business, free of liens, claims,
encumbrances and security interests (except as held by Bank and except as may be
consented to, in writing, by Bank, and further except for Permitted Liens);    
c.   At the time each Account is assigned to Bank, all property giving rise to
such Account shall have been delivered to the account debtor or to the agent for
the account debtor for immediate shipment to the account debtor. Borrower shall
deliver to Bank, as Bank may from time to time require, delivery receipts,
customer’s purchase orders, shipping instructions, bills of lading and any other
evidence of shipping arrangements. Absent such a request by Bank, copies of all
such documentation shall be held by Borrower as custodian for Bank; and     d.  
Borrower shall permit representatives of Bank to conduct, up to once per year
beginning on the first anniversary of this Agreement, an audit of Borrower’s
books and records relating to the Accounts, Inventory and other Collateral and
make extracts therefrom, with results satisfactory to Bank, provided that Bank
shall use its best efforts to not interfere with the conduct of Borrower’s
business, and to the extent possible to arrange for verification of the Accounts
directly with the account debtors obligated thereon or otherwise, all under
reasonable procedures acceptable to Bank and at Borrower’s sole expense;
provided, further, that, prior to an Event of Default, Borrower shall not be
responsible for the expense of more than one (1) such audit, in any fiscal year.
Borrower hereby acknowledges and agrees that upon completion of any such audit
Bank shall have the right to reasonably adjust the Borrowing Base percentage, in
its sole and reasonable discretion, based on its review of the results of such
collateral audit; provided, further, that if Bank makes an adjustment to the
Borrowing Base percentage that results in there being an Event of Default,
Borrower shall have a period of thirty (30) days following receipt of written
notice from Bank of such Event of Default in which to cure the Event of Default.

     6.4 At the time each Eligible Account and each Eligible Foreign Account is
assigned to Bank, all such Eligible Accounts and Eligible Foreign Accounts will
be due and payable on terms set forth in Sections 1.16 and 1.17 respectively, or
on such other terms approved in writing by Bank in advance of the creation of
such Accounts and which are expressly set forth on the face of all invoices,
copies of which shall be held by Borrower as custodian for Bank, and no such
Account will then be past due.
     6.5 Borrower shall keep the Inventory at Borrower’s address set forth in
the first paragraph of this Agreement or at the locations more particularly
referenced on Exhibit E.

  a.   All of the Inventory is and shall remain free from all purchase money or
other security interests, liens or encumbrances, except as held by Bank and
except for Permitted Liens;     b.   Borrower does now keep and hereafter at all
times shall keep correct and accurate records itemizing and describing the kind,
type, quality and quantity of the Inventory, its cost therefor and selling price
thereof, and the daily withdrawals therefrom and additions thereto, all of which
records shall be available upon demand to any of Bank’s officers, agents and
employees for inspection and copying; and     c.   Inventory is not now and
shall not at any time or times hereafter be located or stored with a bailee,
warehouseman or other third party without Bank’s prior written consent, and, in
such event, Borrower will concurrently therewith cause any such bailee,
warehouseman or other third party to issue and deliver to Bank, warehouse
receipts in Bank’s name evidencing the storage of Inventory and/or an
acknowledgment by such bailee of Bank’s prior rights in the Inventory, in each
case in form and substance acceptable to Bank. In any event, Borrower shall
instruct any third party to hold all such Inventory for Bank’s account subject
to Bank’s security interests and its instructions.

     6.6 Borrower represents, warrants and covenants with Bank that Borrower
will not, without Bank’s prior written consent:

  a.   Grant a security interest in or permit a lien, claim or encumbrance upon
any of the Collateral to any person, association, firm, corporation, entity or
governmental agency or instrumentality, except for Permitted Liens;

9



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  b.   Permit any levy, attachment or restraint to be made affecting any of
Borrower’s assets, except for Permitted Liens;     c.   Permit any Judicial
Officer or Assignee to be appointed or to take possession of any or all of
Borrower’s assets;     d.   Other than sales of Inventory in the ordinary course
of Borrower’s business or for dispositions permitted in clause (m) of this
Section 6.6 below or for transactions having an aggregate book value of not more
than One Hundred Thousand and No/100 Dollars ($100,000.00) (whether in one
transaction or in a series of transactions), to sell, lease, or otherwise
dispose of, move, or transfer, whether by sale or otherwise, any of Borrower’s
assets;     e.   Change its name, the location of its sole place of business,
chief executive office or residence, business structure, corporate identity or
structure, form of organization or the state in which it has been formed or
organized; add any new fictitious names, liquidate, merge or consolidate with or
into any other business organization;     f.   Move or relocate any Collateral
other than in the ordinary course of Borrower’s business;     g.   Acquire any
other business organization except as disclosed on Exhibit G;     h.   Enter
into any transaction not in the usual course of Borrower’s business;     i.  
Make any change in Borrower’s financial structure or in any of its business
objectives, purposes or operations which would materially adversely affect the
ability of Borrower to repay Borrower’s Indebtedness;     j.   Incur any debts
other than Permitted Indebtedness;     k.   Make loans, advances or extensions
of credit to any Person, except in the ordinary course of business;     l.  
Guarantee or otherwise, directly or indirectly, in any way be or become
responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, agreement for the furnishing of
funds to any other Person through the furnishing of goods, supplies or services,
by way of stock purchase, capital contribution, advance or loan, for the purpose
of paying or discharging (or causing the payment or discharge of) the
indebtedness of any other Person, or otherwise, except for the endorsement of
negotiable instruments by Borrower in the ordinary course of business for
deposit or collection;     m.   Except for ordinary course distributions from
ProLink Solutions, LLC to ProLink Holdings Corp., make any distribution or
declare or pay any dividend (in stock or in cash) to any member or shareholder
(as applicable);     n.   Purchase or hold beneficially any stock or other
securities of, or make any investment or acquire any securities or other
interest whatsoever in, any other Person, except for the membership interest of
ProLink Solutions, LLC owned by ProLink Holdings Corp. on the date of this
Agreement and except for certificates of deposit with maturities of one year or
less of United States commercial banks with capital, surplus and undivided
profits in excess of One Hundred Million Dollars ($100,000,000) and the
securities or other direct obligations of the United States Government maturing
within one year from the date of acquisition thereof; and     o.   Allow any
fact, condition or event to occur or exist with respect to any employee pension
or profit sharing plans established or maintained by it which might constitute
grounds for termination of any such plan or for the court appointment of a
trustee to administer any such plan.

     6.7 Borrower represents, warrants, covenants and agrees that:

  a.   Borrower’s true and correct legal name is that set forth on the signature
page to this Agreement. Except as disclosed in writing to Bank on or before the
date of this Agreement or as set forth in the certificate of incorporation or
certificate of formation provided to the Bank, Borrower has not done business
under any name other than that set forth on the signature page to this
Agreement;

10



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  b.   Borrower is and shall at all times hereafter be duly organized and/or
incorporated and existing in good standing under the laws of the state of
Delaware and qualified and licensed in all states in which it is required to do
so;     c.   Borrower has the right and power and is duly authorized to enter
into this Agreement; and     d.   The execution by Borrower of this Agreement
shall not constitute a breach of any provision contained in Borrower’s
Organizational Documents.

     6.8 The execution of and performance by Borrower of all of the terms and
provisions contained in this Agreement shall not result in a breach of or
constitute an event of default under any agreement to which Borrower is now or
hereafter becomes a party.
     6.9 Borrower shall promptly notify Bank in writing of its acquisition by
purchase, lease or otherwise of any after acquired property of the type included
in the Collateral having an aggregate book value of more than One Hundred
Thousand and No/100 Dollars ($100,000.00) (whether in one transaction or in a
series of transactions), with the exception of purchases of Inventory in the
ordinary course of business.
     6.10 All assessments and taxes, whether real, personal or otherwise, due or
payable by, or imposed, levied or assessed against, Borrower or any of its
property have been paid, and shall hereafter be paid in full, before
delinquency, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof in accordance with GAAP. Borrower shall make due
and timely payment or deposit of all federal, state and local taxes, assessments
or contributions required of it by law (except as otherwise permitted by the
immediately preceding sentence), and will execute and deliver to Bank, on
demand, appropriate certificates attesting to the payment or deposit thereof.
Borrower will make timely payment or deposit of all F.I.C.A. payments and
withholding taxes required of it by applicable laws, and will upon request
furnish Bank with proof satisfactory to it that Borrower has made such payments
or deposit. If Borrower fails to pay any such assessment, tax, contribution, or
make such deposit, or furnish the required proof, Bank may, in its sole and
absolute discretion and without notice to Borrower, (I) make payment of the same
or any part thereof, or (ii) set up such reserves in Borrower’s loan account as
Bank deems necessary to satisfy the liability therefor, or both. Bank may
conclusively rely on the usual statements of the amount owing or other official
statements issued by the appropriate governmental agency. Each amount so paid or
deposited by Bank shall constitute a Bank Expense and an additional advance to
Borrower.
     6.11 There are no material actions or proceedings pending by or against
Borrower before any court or administrative agency and Borrower has no knowledge
of any pending, threatened or imminent litigation, governmental investigations
or claims, complaints, actions or prosecutions involving Borrower, except as
disclosed to Bank and as more particularly referenced in Exhibit B attached
hereto. If any of the foregoing arise during the term of the Agreement, Borrower
shall immediately notify Bank in writing.
     6.12 Insurance.

  a.   Borrower, at its expense, shall keep and maintain its assets insured
against loss or damage by fire, theft, explosion, sprinklers and all other
hazards and risks ordinarily insured against by other owners who use such
properties in similar businesses for the full insurable value thereof. Borrower
shall also keep and maintain business interruption insurance and public
liability and property damage insurance relating to Borrower’s ownership and use
of the Collateral and its other assets. All such policies of insurance shall be
in such form, with such companies, and in such amounts as may be satisfactory to
Bank. Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All such
policies of insurance (except those of public liability and property damage)
shall contain an endorsement in a form satisfactory to Bank showing Bank as a
loss payee thereof, with a waiver of warranties satisfactory to Bank, and all
proceeds payable thereunder shall be payable to Bank and, upon receipt by Bank,
shall be applied on account of the Indebtedness owing to Bank. To secure the
payment of the Indebtedness, Borrower grants Bank a security interest in and to
all such policies of insurance (except those of public liability and property
damage) and the proceeds thereof, and Borrower shall direct all insurers under
such policies of insurance to pay all proceeds thereof directly to Bank.     b.
  Borrower hereby irrevocably appoints Bank (and any of Bank’s officers,
employees or agents designated by Bank) as Borrower’s attorney for the purpose
of making, selling and adjusting claims under such policies of insurance,
endorsing the name of Borrower on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect to such policies of insurance.
Borrower will not cancel any of such policies

11



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

      without Bank’s prior written consent. Each such insurer shall agree by
endorsement upon the policy or policies of insurance issued by it to Borrower as
required above, or by independent instruments furnished to Bank, that it will
give Bank at least ten (10) days written notice before any such policy or
policies of insurance shall be altered or canceled, and that no act or default
of Borrower, or any other person, shall affect the right of Bank to recover
under such policy or policies of insurance required above or to pay any premium
in whole or in part relating thereto. Bank, without waiving or releasing any
Indebtedness or any Event of Default, may, but shall have no obligation to do
so, obtain and maintain such policies of insurance and pay such premiums and
take any other action with respect to such policies which Bank deems advisable.
All sums so disbursed by Bank, as well as reasonable attorneys’ fees incurred by
Bank, whether in-house or outside counsel is used, court costs, expenses and
other charges relating thereto, shall constitute Bank Expenses and are payable
on demand.

     6.13 All financial statements and information relating to Borrower which
have been or may hereafter be delivered by Borrower to Bank are true and correct
and have been prepared in accordance with GAAP consistently applied (unless
otherwise disclosed in the audited financial statement and information on file
with the Securities and Exchange Commission) and there has been no material
adverse change in the financial condition of Borrower since the submission of
such financial information to Bank unless otherwise disclosed.
     6.14 Financial Reporting.

  a.   Borrower at all times hereafter shall maintain a standard and modern
system of accounting in accordance with GAAP consistently applied with ledger
and account cards and/or computer tapes and computer disks, computer printouts
and computer records pertaining to the Collateral which contain information as
may from time to time be requested by Bank, not modify or change its method of
accounting except for such modifications or changes made in accordance with GAAP
or enter into, modify or terminate any agreement presently existing, or at any
time hereafter entered into with any third party accounting firm and/or service
bureau for the preparation and/or storage of Borrower’s accounting records
without the written consent of Bank first obtained and without said accounting
firm and/or service bureau agreeing to provide information regarding the
Accounts and Inventory and Borrower’s financial condition to Bank; permit Bank
and any of its employees, officers or agents, upon demand, during Borrower’s
usual business hours, or the usual business hour of third persons having control
thereof, to have access to and examine all of Borrower’s Books relating to the
Collateral, Borrower’s Indebtedness to Bank, Borrower’s financial condition and
the results of Borrower’s operations and in connection therewith, permit Bank or
any of its agents, employees or officers to copy and make extracts therefrom.  
  b.   Within one hundred twenty (120) days after the end of each fiscal year of
Borrower, financial statements (including a balance sheet and a profit and loss
statement and a statement of cash flow), setting forth, on a consolidated basis
for Borrower, all assets, liabilities and net worth as of the end of such fiscal
year (and the immediately preceding fiscal year) and any profit and loss for the
relevant fiscal year (and the immediately preceding fiscal year), which
statements shall be audited without qualification by Semple & Cooper, a
Certified Public Accountant that is acceptable to the Bank or any other
Certified Public Accountant that is acceptable to the Bank and in each case
shall be accompanied by Borrower’s Financial Covenant Compliance Certificate
certified by Borrower’s chief financial officer;     c.   Within thirty
(30) days after the end of each month (forty-five (45) days for fiscal quarter
ends), detailed financial statements (including a balance sheet and a profit and
loss statement and a statement of cash flow), setting forth, on a consolidated
basis for Borrower, all assets, liabilities and net worth as of the end of such
month (and the comparable month in the preceding fiscal year) and any profit and
loss for the relevant month (and the comparable month in the preceding fiscal
year), prepared by Borrower and with respect to the monthly financial statements
for the months March, June, September and December, accompanied by Borrower’s
Financial Covenant Compliance Certificate certified by Borrower’s chief
financial officer;     d.   Within thirty (30) days after the end of each
calendar month, an accounts receivable and accounts payable agings report all as
certified by Borrower’s chief financial officer.     e.   Within five (5) days
after the end of each week in which Borrower has an outstanding balance under
the Revolving Loan, a Borrowing Base Certificate for such week.     f.  
Promptly after the same are available, copies of all proxy statements, financial
statements and reports as Borrower or any subsidiary shall send to its members
or stockholders, and copies of all reports on

12



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

      Forms 10-K, 10-Q, and 8-K or otherwise filed by Borrower or any subsidiary
of Borrower with the Securities and Exchange Commission or any governmental
authority at any time substituted therefor.     g.   Promptly, from time to
time, such other information regarding the operations, business affairs and
financial condition of Borrower as Bank may reasonably request.

     6.15 Borrower shall maintain (or cause to be maintained) the following
financial ratios and covenants on a combined basis, which shall be monitored on
each Test Date, except as noted below:

  a.   A Cash Flow Coverage Ratio of not less than 1.10X as of the end of
September 30, 2006 (annualizing EBITDA using the first three quarters of 2006),
and thereafter, 1.25X calculated as provided in the definition of Cash Flow
Coverage Ratio;     b.   as of fiscal year ending December 31, 2006 and
thereafter, a minimum net worth of $10,000,000.00; and     c.   a Leverage Ratio
not to exceed 3.0:1.0.

All financial covenants shall be computed in accordance with GAAP consistently
applied except as otherwise specifically set forth in this Agreement. All monies
due from affiliates (including officers and members) shall be excluded from
Borrower’s assets for all purposes hereunder.
     6.16 Borrower shall promptly supply Bank with such other information
(including tax returns) concerning its financial affairs as Bank may request
from time to time hereafter, and shall promptly notify Bank of any material
adverse change in Borrower’s financial condition and of any condition or event
which constitutes a breach of or an event which constitutes an Event of Default
under this Agreement.
     6.17 Borrower is now and shall be at all times hereafter solvent and able
to pay its debts (including trade debts) as they mature.
     6.18 Borrower shall immediately and without demand reimburse Bank for all
sums expended by Bank in connection with any action brought by Bank to correct
any default or enforce any provision of this Agreement, including all Bank
Expenses; Borrower authorizes and approves all advances and payments by Bank for
items described in this Agreement as Bank Expenses.
     6.19 Except as disclosed to Bank on Exhibit B, Borrower, as of the date
hereof, possesses all necessary trademarks, trade names, copyrights, patents,
patent rights, and licenses to conduct their businesses as now operated, without
any known conflict with valid trademarks, trade names, copyrights, patents and
license rights of others. Borrower shall protect, defend and maintain the
validity and enforceability of all trademarks, patents and copyrights and use
its best efforts to detect infringements of its trademarks, patents and
copyrights and promptly advise Bank in writing of material infringements
detected. Borrower shall not allow any material trademarks, patents or
copyrights to be sold, assigned, transferred, abandoned, forfeited or dedicated
to the public without the written consent of Bank.
     6.20 Each warranty, representation and agreement contained in this
Agreement shall be automatically deemed repeated with each advance and shall be
conclusively presumed to have been relied on by Bank regardless of any
investigation made or information possessed by Bank. The warranties,
representations and agreements set forth herein shall be cumulative and in
addition to any and all other warranties, representations and agreements which
Borrower shall give, or cause to be given, to Bank, either now or hereafter.
     6.21 Borrower shall furnish to Bank: (a) as soon as possible, but in no
event later than thirty (30) days after Borrower knows or has reason to know
that any reportable event with respect to any deferred compensation plan has
occurred, a statement of the chief financial officer of Borrower setting forth
the details concerning such reportable event and the action which Borrower
proposes to take with respect thereto, together with a copy of the notice of
such reportable event given to the Pension Benefit Guaranty Corporation, if a
copy of such notice is available to Borrower; (b) promptly after the filing
thereof with the United States Secretary of Labor or the Pension Benefit
Guaranty Corporation, copies of each annual report with respect to each deferred
compensation plan; (c) promptly after receipt thereof, a copy of any notice
Borrower may receive from the Pension Benefit Guaranty Corporation or the
Internal Revenue Service with respect to any deferred compensation plan;
provided, however, this subparagraph shall not apply to notice of general
application issued by the Pension Benefit Guaranty Corporation or the Internal
Revenue Service; and (d) when the same is made available to participants in the
deferred compensation plan, all notices and other forms of information from time
to time disseminated to the participants by the administrator of the deferred
compensation plan.

13



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
     6.22 Borrower is now and shall at all times hereafter remain in compliance
with all federal, state and municipal laws, regulations and ordinances relating
to the handling, treatment and disposal of toxic substances, wastes and
hazardous material and shall maintain all necessary authorizations and permits.
     6.23 Borrower represents and warrants that:

  a.   Borrower has not incurred the Loans with the actual intent to hinder,
delay or defraud either its present or future creditors or any other entity to
which Borrower was, is or will become indebted;     b.   Borrower has received
fair consideration as defined in Arizona Revised Statute §44-1003 (any
reasonable equivalent value for purposes of §548 of the Federal Bankruptcy Code)
in exchange or consideration for incurring such Loans;     c.   Borrower is not
insolvent as defined in Arizona Revised Statute §44-1002 or §101 of the Federal
Bankruptcy Code before or after incurring the Loans or as a result of incurring
the Loans;     d.   Borrower is not engaged in or about to engage in any
business or transaction for which the property remaining with it or in its hands
was, is or will be unreasonably small capital; and     e.   Borrower does not
intend to incur or believe that it will incur debts beyond its ability to pay as
they mature or are matured.

7. EVENTS OF DEFAULT.
     7.1 Any one or more of the following events shall constitute an Event of
Default by Borrower under this Agreement:

  a.   If Borrower fails or neglects to perform, keep or observe any term,
provision, condition, covenant, agreement, warranty or representation contained
in this Agreement and not specified in subsection (c) of this Section 7.1, or
any other present or future document, instrument or agreement between Borrower
and Bank, and such default shall continue for a period of thirty (30) days after
Borrower’s receipt of written notice from Bank specifying such default,
provided, such default is of the nature that can be cured by action on the part
of Borrower or its constituent members;     b.   If any representation,
statement, report or certificate made or delivered by Borrower, or any of its
officers, employees or agents to Bank is not true and correct in any material
respect as of the date on which made or deemed made;     c.   If Borrower fails
to pay within ten (10) days after the date when due; or fails to pay when due
and payable or declared due and payable, any other portion of Borrower’s
Indebtedness, and such default shall continue for a period of ten (10) days
after Borrower’s receipt of written notice from Bank specifying such default;  
  d.   If there is a material impairment of the prospect of repayment of all or
any portion of Borrower’s Indebtedness or a material impairment of the value or
priority of Bank’s security interest in the Collateral;     e.   If all or any
of Borrower’s assets are attached, seized, subject to a writ or distress
warrant, or are levied upon, or come into the possession of any Judicial Officer
or Assignee and the same are not released, discharged or bonded against within
thirty (30) days thereafter;     f.   If any Insolvency Proceeding is filed or
commenced by or against Borrower without being dismissed within thirty (30) days
thereafter;     g.   If any proceeding is filed or commenced by or against
Borrower for its dissolution or liquidation;     h.   If Borrower is enjoined,
restrained or in any way prevented by court order from continuing to conduct all
or any material part of its business affairs;

14



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  i.   If a notice of lien, levy or assessment is filed of record with respect
to any or all of Borrower’s assets by the United States Government, or any
department, agency or instrumentality thereof, or by any state, county,
municipal or other government agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a lien, whether inchoate
or otherwise, upon any or all of Borrower’s assets and the same is not paid on
the payment date thereof and does not otherwise constitute a Permitted Lien;    
j.   If a judgment or other claim becomes a lien or encumbrance upon any or all
of Borrower’s assets and the same is not satisfied, dismissed or bonded against
within thirty (30) days thereafter;     k.   If Borrower’s records are prepared
and kept by an outside computer service bureau at the time this Agreement is
entered into or during the term of this Agreement such an agreement with an
outside service bureau is entered into, and at any time thereafter, without
first obtaining the written consent of Bank, Borrower terminates, modifies,
amends or changes its contractual relationship with said computer service bureau
or said computer service bureau fails to provide Bank with any requested
information or financial data pertaining to Bank’s Collateral, Borrower’s
financial condition or the results of Borrower’s operations;     l.   If
Borrower permits a default in any material agreement to which Borrower is a
party with third parties so as to result in an acceleration of the maturity of
Borrower’s indebtedness to others, whether under any indenture, agreement or
otherwise; or     m.   If any material misrepresentation exists now or
thereafter in any warranty or representation made to Bank by any officer or
director of Borrower as of the date made or deemed made, or if any such warranty
or representation is withdrawn by any officer or director.

Notwithstanding anything contained in Section 7 to the contrary, Bank shall
refrain from exercising its rights and remedies and Event of Default shall
thereafter not be deemed to have occurred by reason of the occurrence of any of
the events set forth in Sections 7.1(e), (f) or (j) of this Agreement if, within
thirty (30) days from the date thereof, the same is released, discharged,
dismissed, bonded against or satisfied; provided, however, if the event is the
institution of Insolvency Proceedings against Borrower, Bank shall not be
obligated to make advances to Borrower during such cure period.
8. BANK’S RIGHTS AND REMEDIES.
     8.1 Upon the occurrence of an Event of Default by Borrower under this
Agreement, Bank may, at its election, without notice of its election and without
demand, do any one or more of the following, all of which are authorized by
Borrower:

  a.   Declare Borrower’s Indebtedness, whether evidenced by this Agreement,
installment notes, demand notes or otherwise, immediately due and payable to
Bank;     b.   Cease advancing money or extending credit to or for the benefit
of Borrower under this Agreement, or any other agreement between Borrower and
Bank;     c.   Terminate this Agreement as to any future liability or obligation
of Bank, but without affecting Bank’s rights and security interests in the
Collateral, and the Indebtedness of Borrower to Bank;     d.   Without notice to
or demand upon Borrower, make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, take and maintain possession
of the Collateral and the premises (at no charge to Bank), or any part thereof,
and to pay, purchase, contest or compromise any encumbrance, charge or lien
which in the opinion of Bank appears to be prior or superior to its security
interest and to pay all expenses incurred in connection therewith;     e.  
Without limiting Bank’s rights under any security interest, Bank is hereby
granted a license or other right to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any property or a similar nature as it
pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral and Borrower’s rights under all licenses and all
franchise agreement shall inure to Bank’s benefit, and Bank shall have the right
and power to enter into sublicense agreements with respect to all such rights
with third parties on terms acceptable to Bank;

15



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  f.   Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sales and sell (in the manner provided for herein) the
Inventory;     g.   Sell or dispose the Collateral at either a public or private
sale, or both, by way of one or more contracts or transactions, for cash or on
terms, in such manner and at such places (including Borrower’s premises) as is
commercially reasonable in the opinion of Bank. It is not necessary that the
Collateral be present at any such sale. At any sale or other disposition of the
Collateral pursuant to this Section, Bank disclaims all warranties which would
otherwise be given under the Uniform Commercial Code, including without
limitation a disclaimer of any warranty relating to title, possession, quiet
enjoyment or the like, and Bank may communicate these disclaimers to a purchaser
at such disposition. This disclaimer of warranties will not render the sale
commercially unreasonable;     h.   Bank shall give notice of the disposition of
the Collateral as follows:

(1) Bank shall give Borrower and each holder of a security interest in the
Collateral who has filed with Bank a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some disposition other than a public sale is to be made of the Collateral,
the time on or after which the private sale or other disposition is to be made;
(2) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower’s address appearing in this Agreement, at least ten (10) calendar days
before the date fixed for the sale, or at least ten (10) calendar days before
the date on or after which the private sale or other disposition is to be made,
unless the Collateral is perishable or threatens to decline speedily in value.
Notice to persons other than Borrower claiming an interest in the Collateral
shall be sent to such addresses as have been furnished to Bank or as otherwise
determined in accordance with Section 9611 of the Uniform Commercial Code; and
(3) If the sale is to be a public sale, Bank shall also give notice of the time
and place by publishing a notice one time at least ten (10) calendar days before
the date of the sale in a newspaper of general circulation in the county in
which the sale is to be held; and
(4) Bank may credit bid and purchase at any public sale.

  i.   Borrower shall pay all Bank Expenses incurred in connection with Bank’s
enforcement and exercise of any of its rights and remedies as herein provided,
whether or not suit is commenced by Bank;     j.   Any deficiency which exists
after disposition of the Collateral as provided above will be paid immediately
by Borrower. Any excess will be returned, without interest and subject to the
rights of third parties, to Borrower by Bank, or, in Bank’s discretion, to any
party who Bank believes, in good faith, is entitled to the excess;     k.  
Without constituting a retention of Collateral in satisfaction of an obligation
within the meaning of 9620 of the Uniform Commercial Code, apply any and all
amounts maintained by Borrower as deposit accounts (as that term is defined
under 9102 of the Uniform Commercial Code) or other accounts that Borrower
maintains with Bank against the Indebtedness;     l.   The proceeds of any sale
or other disposition of Collateral authorized by this Agreement shall be applied
by Bank first upon all expenses authorized by the Uniform Commercial Code and
all reasonable attorney fees and legal expenses incurred by Bank, whether
in-house or outside counsel is used, the balance of the proceeds of the sale or
other disposition shall be applied in the payment of the Indebtedness, first to
interest, then to principal, then to remaining Indebtedness and the surplus, if
any, shall be paid over to Borrower or to such other person(s) as may be
entitled to it under applicable law. Borrower shall remain liable for any
deficiency, which it shall pay to Bank immediately upon demand. Borrower agrees
that Bank shall be under no obligation to accept any noncash proceeds in
connection with any sale or disposition of Collateral unless failure to do so
would be commercially unreasonable. If Bank agrees in its sole discretion to
accept noncash proceeds (unless the failure to do so would be commercially
unreasonable), Bank may ascribe any commercially reasonable value to such
proceeds. Without limiting the foregoing, Bank may apply any discount factor in
determining the present value of proceeds to be received in the future or may
elect to apply proceeds to be received in the future only as and when such
proceeds are actually received in cash by Bank; and

16



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT

  m.   The following shall be the basis for any finder of fact’s determination
of the value of any Collateral which is the subject matter of a disposition
giving rise to a calculation of any surplus or deficiency under Section 9615(f)
of the Uniform Commercial Code: (i) The Collateral which is the subject matter
of the disposition shall be valued in an “as is” condition as of the date of the
disposition, without any assumption or expectation that such Collateral will be
repaired or improved in any manner; (ii) the valuation shall be based upon an
assumption that the transferee of such Collateral desires a resale of the
Collateral for cash promptly (but no later than 30 days) following the
disposition; (iii) all reasonable closing costs customarily borne by the seller
in commercial sales transactions relating to property similar to such Collateral
shall be deducted including, without limitation, brokerage commissions, tax
prorations, attorney’s fees, whether in-house or outside counsel is used, and
marketing costs; (iv) the value of the Collateral which is the subject matter of
the disposition shall be further discounted to account for any estimated holding
costs associated with maintaining such Collateral pending sale (to the extent
not accounted for in (iii) above), and other maintenance, operational and
ownership expenses; and (v) any expert opinion testimony given or considered in
connection with a determination of the value of such Collateral must be given by
persons having at least 5 years experience in appraising property similar to the
Collateral and who have conducted and prepared a complete written appraisal of
such Collateral taking into consideration the factors set forth above. The
“value” of any such Collateral shall be a factor in determining the amount of
proceeds which would have been realized in a disposition to a transferee other
than a secured party, a person related to a secured party or a secondary obligor
under Section 9615(f) of the Uniform Commercial Code.

Notwithstanding anything contained in Section 8 or otherwise in this Agreement
to the contrary, Bank shall refrain from exercising its rights and remedies
following the occurrence and during the continuance of any Event of Default
(other than an Event of Default set forth in Section 7.1(f) of this Agreement)
unless Bank shall have delivered to Borrower not less than fifteen (15) days
prior written notice of its election to exercise any such rights and remedies.
     8.2 In addition to any and all other rights and remedies available to Bank
under or pursuant to this Agreement or any other documents, instrument or
agreement contemplated hereby, Borrower acknowledges and agrees that (i) at any
time following the occurrence and during the continuance of any Event of
Default, and/or (ii) termination of Bank’s commitment or obligation to make
loans or advances or otherwise extent credit to or in favor of Borrower
hereunder as a result of any Event of Default, in the event that and to the
extent that there are any Letter of Credit Obligations outstanding at such time,
upon demand of Bank, Borrower shall deliver to Bank, or cause to be delivered to
Bank, cash collateral in an amount not less than such Letter of Credit
Obligations, which cash collateral shall be held and retained by Bank as cash
collateral for the repayment of such Letter of Credit Obligations, together with
any and all other Indebtedness of Borrower to Bank remaining unpaid, and
Borrower pledges to Bank and grants to Bank a continuing first priority security
interest in such cash collateral so delivered to Bank. Alternatively, Borrower
shall cause to be delivered to Bank an irrevocable standby letter of credit
issued in favor of Bank by a bank acceptable to Bank, in its sole discretion, in
an amount not less than such Letter of Credit Obligations, and upon terms
acceptable to Bank, in its sole discretion.
     8.3 Bank’s rights and remedies under this Agreement and all other
agreements shall be cumulative. Bank shall have all other rights and remedies
not inconsistent herewith as provided by law or in equity. No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
default on Borrower’s part shall be deemed a continuing waiver. No delay by Bank
shall constitute a waiver, election or acquiescence by Bank.

9.   TAXES AND EXPENSES REGARDING BORROWER’S PROPERTY. If Borrower fails to pay
promptly when due to another person or entity, monies which Borrower is required
to pay by reason of any provision in this Agreement, Bank may, but need not, pay
the same and charge Borrower’s loan account therefor, and Borrower shall
promptly reimburse Bank. All such sums shall become additional indebtedness
owing to Bank, shall bear interest at the rate hereinabove provided, and shall
be secured by all Collateral. Any payments made by Bank shall not constitute
(I) an agreement by it to make similar payments in the future, or (ii) a waiver
by Bank of any default under this Agreement. Bank need not inquire as to, or
contest the validity of, any such expense, tax, security interest, encumbrance
or lien and the receipt of the usual official notice of the payment thereof
shall be conclusive evidence that the same was validly due and owing. Such
payments shall constitute Bank Expenses and additional advances to Borrower.

10.   WAIVERS.

     10.1 Borrower agrees that checks and other instruments received by Bank in
payment or on account of Borrower’s Indebtedness constitute only conditional
payment until such items are actually paid to Bank and Borrower waives the right
to direct the application of any and all payments at any time or times hereafter
received by Bank on account of Borrower’s Indebtedness and Borrower agrees that
Bank shall have the continuing exclusive right to apply and reapply such
payments in any manner as Bank may deem advisable, notwithstanding any entry by
Bank upon its books.

17



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
     10.2 Borrower waives demand, protest, notice of protest, notice of default
or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which Borrower may in any way be liable.
     10.3 Except as otherwise provided in the Uniform Commercial Code, Bank
shall not in any way or manner be liable or responsible for (a) the safekeeping
of the Inventory; (b) any loss or damage thereto occurring or arising in any
manner or fashion from any cause; (c) any diminution in the value thereof; or
(d) any act or default of any carrier, warehouseman, bailee, forwarding agency
or other person whomsoever. All risk of loss, damage or destruction of Inventory
shall be borne by Borrower.
     10.4 Borrower waives the right and the right to assert a confidential
relationship, if any, it may have with any accountant, accounting firm and/or
service bureau or consultant in connection with any information requested by
Bank pursuant to or in accordance with this Agreement, and agrees that a Bank
may contact directly any such accountants, accounting firm and/or service bureau
or consultant in order to obtain such information.
     10.5 THE UNDERSIGNED AND THE BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE INDEBTEDNESS.
     10.6 In the event that Bank elects to waive any rights or remedies
hereunder, or compliance with any of the terms hereof, or delays or fails to
pursue or enforce any term, such waiver, delay or failure to pursue or enforce
shall only be effective with respect to that single act and shall not be
construed to affect any subsequent transactions or Bank’s right to later pursue
such rights and remedies.

11.   ONE CONTINUING LOAN TRANSACTION. All loans and advances heretofore, now or
at any time or times hereafter made by Bank to Borrower under this Agreement or
any other agreement between Bank and Borrower, shall constitute one loan secured
by Bank’s security interests in the Collateral and by all other security
interests, liens, encumbrances heretofore, now or from time to time hereafter
granted by Borrower to Bank.

12.   NOTICES. Unless otherwise provided in this Agreement, all notices or
demands by either party on the other relating to this Agreement shall be in
writing and sent by regular United States mail, postage prepaid, properly
addressed to Borrower or to Bank at the addresses stated in this Agreement, or
to such other addresses as Borrower or Bank may from time to time specify to the
other in writing. Requests to Borrower by Bank hereunder may be made orally.

13.   AUTHORIZATION TO DISBURSE. Bank is hereby authorized to make loans and
advances hereunder upon telephonic or other instructions received from anyone
purporting to be a manager of Borrower, or at the discretion of Bank if said
loans and advances are necessary to meet any Indebtedness of Borrower to Bank.
Bank shall have no duty to make inquiry or verify the authority of any such
party, and Borrower shall hold Bank harmless from any damage, claims or
liability by reason of Bank’s honor of, or failure to honor, any such
instructions.

14.   PAYMENTS. Borrower hereby authorizes Bank to deduct the full amount of any
interest, fees, costs, or Bank Expenses due under this Agreement and not paid or
collected when due in accordance with the terms and conditions hereof from any
account maintained by Borrower with Bank. Should there be insufficient funds in
any such account to pay all such sums when due, the full amount of such
deficiency shall be immediately due and payable by Borrower; provided, however,
that Bank shall not be obligated to advance funds to cover any such payment.

15.   DESTRUCTION OF BORROWER’S DOCUMENTS. Any documents, schedules, invoices or
other papers delivered to Bank, may be destroyed or otherwise disposed of by
Bank six (6) months after they are delivered to or received by Bank, unless
Borrower requests, in writing, the return of the said documents, schedules,
invoices or other papers and makes arrangements, at Borrower’s expense, for
their return.

16.   CHOICE OF LAW. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder and
concerning the Collateral, shall be determined according to the laws of the
State of Arizona. The parties agree that all actions or proceedings arising in
connection with this Agreement shall be tried and litigated only in the state
and federal courts in the State of Arizona.

17.   GENERAL PROVISIONS.

18



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT



     17.1 This Agreement shall be binding and deemed effective when executed by
Borrower and accepted and executed by Bank at its headquarters office.
     17.2 This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, that Borrower
may not assign this Agreement or any rights hereunder without Bank’s prior
written consent and any prohibited assignment shall be absolutely void. No
consent to an assignment by Bank shall release Borrower from their obligations
to Bank. Bank may assign this Agreement and its rights and duties hereunder.
Bank reserves the right to sell, assign, transfer, negotiate or grant
participations in all or any part of, or any interest in Bank’s rights and
benefits hereunder. In connection therewith, Bank may disclose all documents and
information which Bank now or hereafter may have relating to Borrower or
Borrower’s business.
     17.3 Paragraph headings and paragraph numbers have been set forth herein
for convenience only; unless the contrary is compelled by the context,
everything contained in each paragraph applies equally to this entire Agreement.
Unless the context of this Agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
and the term “including” is not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
     17.4 Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed or resolved against Bank or Borrower, whether under any rule of
construction or otherwise; on the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.
     17.5 Each provision of this Agreement shall be severable from every other
provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
     17.6 This Agreement cannot be changed or terminated orally. This Agreement
contains the entire agreement of the parties hereto and supersedes all prior
agreements, understandings, representations, warranties and negotiations, if
any, related to the subject matter hereof, and none of the parties shall be
bound by anything not expressed in writing.
     17.7 The parties intend and agree that their respective rights, duties,
powers, liabilities, obligations and discretions shall be performed, carried
out, discharged and exercised reasonably and in good faith.
     17.8 Each undersigned Borrower hereby agrees that it is jointly and
severally, directly, and primarily liable to Bank for payment and performance in
full of all duties, obligations and liabilities under this Agreement and each
other document, instrument and agreement entered into by Borrower with or in
favor of Bank in connection herewith, and that such liability is independent of
the duties, obligations and liabilities of any other Borrower of the
Indebtedness, as applicable. Each reference herein to Borrower shall mean each
and every Borrower party hereto, individually and collectively, jointly and
severally.
18. SURETYSHIP WAIVERS AND CONSENTS.
     18.1 Each Borrower agrees that it is jointly and severally, directly, and
primarily liable to Bank for payment in full of the Obligations and that such
liability is independent of the duties, obligations and liabilities of the other
Borrower. The Loan Documents are a primary and original obligation of each
Borrower, are not the creation of a surety relationship, and are an absolute,
unconditional, and continuing promise of payment and performance which shall
remain in full force and effect without respect to future changes in conditions,
including any change of law or any invalidity or irregularity with respect to
the Loan Documents. Each Borrower acknowledges that the obligations of such
Borrower undertaken herein might be construed to consist, at least in part, of
the guaranty of obligations of persons or entities other than such Borrower
(including any other Borrower party hereto) and, in full recognition of that
fact, each Borrower consents and agrees that Bank may, at any time and from time
to time, without notice or demand, whether before or after any actual or
purported termination, repudiation, or revocation of this Agreement by any one
or more Borrowers, and without affecting the enforceability or continuing
effectiveness hereof as to each Borrower: (a) supplement, restate, modify,
amend, increase, decrease, extend, renew, accelerate, or otherwise change the
time for payment or the terms of the Obligations or any part thereof, including
any increase or decrease of the rate(s) of interest thereon; (b) supplement
restate, modify, amend, increase, decrease or waive, or enter into or give any
agreement, approval, or consent with respect to, the Obligations or any part
thereof, or any of the Loan Documents or any additional security or guaranties,
or any condition covenant, default, remedy, right, representation or term
thereof or thereunder; (c) accept new or additional instruments, documents or
agreements in exchange for or relative to any of the Loan Documents or the
Obligations or any part thereof; (d) accept partial payments on the Obligations;
(e) receive and hold additional security or guaranties for the Obligations or
any part thereof; (f) release, reconvey, terminate, waive, abandon, fail to
perfect, subordinate, exchange, substitute, transfer, or enforce any security or
guaranties, and apply any security and direct the order or manner of sale
thereof as Bank in its sole and absolute discretion may determine; (g) release
any Person from any personal liability with respect to the Obligations or any
part thereof; (h) settle, release on terms satisfactory to Bank

19



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
or by operation of applicable laws, or otherwise liquidate or enforce any
Obligations and any security therefor or guaranty thereof in any manner, consent
to the transfer of any security and bid and purchase at any sale; or (i) consent
to the merger, change, or any other restructuring or termination of the
corporate or partnership existence of any Borrower or any other Person, and
correspondingly restructure the Obligations, and any such merger, change,
restructuring, or termination shall not affect the liability of any Borrower or
the continuing effectiveness hereof, or the enforceability hereof with respect
to all or any part of the Obligations.
     18.2 Upon the occurrence and during the continuance of any Event of
Default, Bank may enforce this Agreement independently as to each Borrower and
independently of any other remedy or security Bank at any time may have or hold
in connection with the Obligations, and it shall not be necessary for Bank to
marshal assets in favor of any Borrower or any other Person or to proceed upon
or against or exhaust any security or remedy before proceeding to enforce this
Agreement. Each Borrower expressly waives any right to require Bank to marshal
assets in favor of any Borrower or any other Person or to proceed against any
other Borrower or any Collateral provided by any Person, and agrees that Bank
may proceed against Borrowers or any Collateral in such order as it shall
determine in its sole and absolute discretion.
     18.3 Bank may file a separate action or actions against any Borrower,
whether action is brought or prosecuted with respect to any security or against
any other person, or whether any other person is joined in any such action or
actions. Each Borrower agrees that Bank and any Borrower and any affiliate of
any Borrower may deal with each other in connection with the Obligations or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the continuing efficacy of this Agreement.
     18.4 Bank’s rights hereunder shall be reinstated and revived, and the
enforceability of this Agreement shall continue, with respect to any amount at
any time paid on account of the Obligations which thereafter shall be required
to be restored or returned by Bank, all as though such amount had not been paid.
The rights of Bank created or granted herein and the enforceability of this
Agreement at all times shall remain effective to cover the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against any Borrower and whether or not any other
Borrower shall have any personal liability with respect thereto.
     18.5 To the maximum extent permitted by applicable law and to the extent
that a Borrower is deemed a guarantor, each Borrower expressly waives any and
all defenses now or hereafter arising or asserted by reason of (a) any
disability or other defense of any other Borrower with respect to the
Obligations (other than by reason of the full payment and performance of the
Obligations), (b) the unenforceability or invalidity of any security or guaranty
for the Obligations or lack of perfection or continuing perfection or failure of
priority of any security for the Obligations, (c) the cessation for any cause
whatsoever of the liability of any other Borrower (other than by reason of the
full payment and performance of all Obligations), (d) any failure of the to
marshal assets in favor Bank of any Borrower or any other person, (e) any
failure of Bank to give notice of sale or other disposition of collateral to any
Borrower or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral, (f) any act or omission
of Bank or others that directly or indirectly results in or aids the discharge
or release of any Borrower or the Obligations or any security or guaranty
therefor by operation of law or otherwise, (g) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation,
(h) any failure of Bank to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (i) the election by Bank of the
application or non-application of Section 1111(b)(2) of the Bankruptcy Code,
(j) any extension of credit or the grant of any lien under Section 364 of the
Bankruptcy Code, (1) any use of cash collateral under Section 363 of the
Bankruptcy Code, (k) any agreement or stipulation with respect to the provision
of adequate protection in any bankruptcy proceeding of any Person, (l) the
avoidance of any lien in favor of Bank for any reason, or (m) any action taken
by Bank that is authorized by this section or any other provision of any Loan
Document. Until such time as all of the Obligations have been fully, finally,
and indefeasibly paid in full in cash: (i) each Borrower hereby waives and
postpones any right of subrogation it has or may have as against any other
Borrower respect to the Obligations; and (ii) in addition, each Borrower also
hereby waives and postpones any right to proceed or to seek recourse against or
with respect to any property or asset of any other Borrower. Each Borrower
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Agreement or of the existence, creation or incurring of new
or additional Obligations.
     18.6 To the fullest extent permitted by applicable law, to the extent that
a Borrower is deemed a guarantor, each Borrower expressly waives any defenses to
the enforcement of this Agreement or any rights of Bank created or granted
hereby or to the recovery by Bank against any Borrower or any other Person
liable therefor of any deficiency after a judicial or nonjudicial foreclosure or
sale, even though such a foreclosure or sale may impair the subrogation rights
of Borrowers and may preclude Borrowers from obtaining reimbursement or
contribution from other Borrowers. To the fullest extent permitted by applicable
law, each Borrower expressly waives any suretyship defenses or benefits that it
otherwise might or would have under applicable law. WITHOUT LIMITING THE
GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH IN THIS SECTION, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER WAIVES

20



--------------------------------------------------------------------------------



 



LOAN & SECURITY AGREEMENT
ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES BY BANK, EVEN
THOUGH THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL FORECLOSURE WITH RESPECT
TO SECURITY FOR THE OBLIGATIONS, HAS DESTROYED SUCH BORROWER’S RIGHTS OF
SUBROGATION AND REIMBURSEMENT AGAINST THE OTHER BORROWERS BY THE OPERATION LAW,
INCLUDING BUT NOT LIMITED TO SECTION 580d OF THE CODE OF CIVIL PROCEDURE, OR
OTHERWISE.
     18.7 Borrower and each of them warrant and agree that each of the waivers
and consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Borrower otherwise
may have against any other Borrower, Bank or others, or against Collateral. If
any of the waivers or consents herein are determined to be contrary to any
applicable law or public policy, such waivers and consents shall be effective to
the maximum extent permitted by law.
IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be executed as of the date first hereinabove written.

                  COMERICA BANK       PROLINK HOLDINGS CORP., a Delaware
corporation
 
               
By:
          By:   /s/ Michael Browne
 
                Name:           Name: Michael Browne
 
                Title:           Title: Chief Financial Officer
 
               
 
                            PROLINK SOLUTIONS, LLC, a Delaware limited liability
company
 
               
 
          By:   /s/ Michael Browne
 
                            Name: Michael Browne             Title: Chief
Financial Officer

21